DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 16 February 2022, have been entered in full.  Claims 7, 8, 20, 24-29 are canceled. Claims 1, 3, 5, 30 and 31 are amended. Claims 1-6, 9-19, 21-23, 30-39  are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 16 February 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
	The rejection to claims 1-6, 9, 11, 16, 18, 19, 21-23, 30-33, 35-39 under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2018/0050085; published 2/22/18, 
The rejection to claims 1, 9, 10, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Bartoszko et al. (Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014), as set forth at pages 7-11 of the previous Office Action (22 June 2021), is withdrawn in view of the amendment, which now recites “wherein the pharmaceutically effective amount is from about 0.3 mg/kg to about 2.0 mg/kg” (16 November 2021).
The rejection to claims 30 and 34 under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of Nguyen et al. (FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747), as set forth at pages 11-12 of the previous Office Action (22 June 2021), is withdrawn in view of the amendment, which now recites “wherein the pharmaceutically effective amount is from about 0.3 mg/kg to about 2.0 mg/kg” (16 November 2021).

	
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 13-17, 21-23, 36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2017/0274077; published 9/28/17, priority date 11/14/15). The basis for this rejection is set forth at pages 9-10 of the previous Office Action (22 June 2021) and page 7 of previous Office Action  (16 November 2021).

APPLICANT’S ARGUMENTS
	Applicant cites case law. Applicant argues that the instant independent claims recite “wherein the pharmaceutically effective amount is from about 0.3 mg/kg to about 2.0 mg/kg.” Applicant submits that Kumar II (i.e. US 2017/0274077) does not explicitly state that myeloproliferative neoplasm-associated myelofibrosis can be treated with a pharmaceutically effective amount of an ActRIIB signaling inhibitor in an amount from about 0.3 mg/kg to about 2.0 mg/kg, much less with an ActRIIB signaling inhibitor that is a polypeptide comprising: (a) a fragment of the extracellular domain of ActRIIB, wherein the fragment comprises the amino acid sequence of SEQ ID NO: 9; (b) a linker; and (c) an Fc of an IgG, as required per the instant claims.

	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  As was stated in previous Office Actions, Kumar et al. teach ActRIIB signaling inhibitors that are 100% identical to instant SEQ ID NO:9 and SEQ ID NO:11 (applies to claims 1, 5, 21-23, 36 and 38).
2.  Kumar et al teach a method for treating ineffective erythropoiesis in a subject  comprising administering effective amounts of an ActRIIB signaling inhibitor at about 0.1 mg/kg, about 0.3 mg/kg, about 0.5 mg/kg, about 0.7 mg/kg, about 0.8 mg/kg, about 0.9 mg/kg, about 1.0 mg/kg, about 2.0 mg/kg.  See paragraph 0014 (applies to claims 1, 5, 13, 14). Kumar et al. teach subcutaneously administering the ActRIIB signaling inhibitor to a subject once every 21 days (paras 0014 and 0341)(applies to claims 15-17). 
	Kumar et al. teach using an ActRIIB signaling inhibitor to treat ineffective erythropoiesis associated with myelophthisic anemias including, for example, myelofibrosis (myeloid metaplasia). See paragraphs 0109, 0197 and 0243 (applies to claims 1, 2 and 5).
	3.  The Examiner could not find evidence in the form of a publication that distinguishes between “myelofibrosis” and “myeloproliferative neoplasm-(MPN-) associated myelofibrosis”.  If Applicant is aware of such a publication or other evidence distinguishing the two conditions, Applicant is invited to submit the evidence with the next response. 
It is also noted that “myeloid metaplasia”, taught at paragraphs 0109, 0197 and 0243 in Kumar, would appear to be the same as “myelosclerosis with myeloid metaplasia” included in the definition taught by the instant specification.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
NEW CLAIM REJECTIONS/OBJECTIONS	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 9-14, 16, 18, 19, 21-23, 30-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Reference of record; US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of in view of Bartoszko et al. (Reference of record; Comparison of the Impact of Two Different Definitions of Red-Cell Transfusion Dependence on the Natural History of Myeloproliferative Neoplasm (MPN)-Associated Myelofibrosis (MF). Blood, Vol. 124, No. 21; Dec 6 2014).
	Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera (post-polycythemia vera) or essential thrombocythemia (post-essential thrombocythemia). Kumar et al. teach clinical features include progressive anemia, marked splenomegaly, fibrosis (e.g., bone marrow fibrosis), constitutional symptoms (e.g., fatigue, night sweats, bone pain, pruritus, and cough), and weight loss (para 0002)(applies to claims 2-4, 6 and 32).  Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary hematopoiesis, splenomegaly, anemia, and fibrosis). Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of one or more complications associated with Janus kinase inhibitor therapy in a patient (e.g., anemia). Kumar et al. teach the terms "subject," an "individual," or a "patient" includes humans (abstract and para 0223)(applies to claims 1 and 5).
Kumar et al. teach methods of using an ActRIIB antagonist to treat, or reduce the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis wherein the patient has been treated with a Janus kinase inhibitor such as applies to claims 30 and 31). Kumar et al. teach ruxolitinib has been approved for the treatment of myelofibrosis (paras 0009 and 0329)(applies to claims 30 and 31). Kumar et al. teach administering an ActRIIB antagonist and ruxolitinib to mice. Kumar et al. teach that their data demonstrates that ActRIIB inhibitors can reverse ruxolitinib-induced anemia in normal, healthy mice. Kumar et al. teach that their data suggests that ActRIIB antagonists may be useful in alleviating Janus kinase inhibitor induced-anemia in a variety of patient populations including myelofibrosis patients that have been or are undergoing treatment with one or more Janus kinase inhibitors (para 0331)(applies to claim 33).
	Kumar et al. teach ActRIIB signaling inhibitor sequences that are 100% identical to instant SEQ ID NO:9 and SEQ ID NO:11. Sequence Search Result  Of Record (applies to claims 21-23 and 35-39). Kumar et al. teach administering pharmaceutical compositions comprising the ActRIIB signaling inhibitor parentally, and particularly intravenously or subcutaneously (para 0258)(applies to claim 16). Kumar et al. teach wherein the ActRIIB signaling inhibitor is a fusion-protein comprising the extracellular domain of ActRIIB and the human IgG1 Fc domain. Kumar et al. teach wherein the ActRIIB signaling inhibitor is a humanized fusion-protein consisting of the extracellular domain of ActRIIB and the human IgG1 Fe domain (paras 0024, 0028, 0111 and 0159)(applies to claims 18 and 19).  Kumar et al. teach methods using an ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a patient that is blood cell transfusion- dependent (para 0007)(applies to claims 9 and 11). 
applies to claims 1, 3, 5, 13, 14, 30, 31).
	In summary, Kumar et al. teach administering an ActRIIB antagonist to treat 
myeloproliferative neoplasm-(MPN-) associated myelofibrosis, wherein the patient is blood cell transfusion-dependent or independent. Kumar et al. do not teach red blood cell units. 
Bartoszko et al. teach that the current definitions of red-cell transfusion dependence (TD) for myeloproliferative neoplasm (MPN)-Associated Myelofibrosis (MF) are based on expert opinion. Bartoszko et al. teach red-cell TD was defined according to IWG-MRT 2006 criteria (Tefferi et al. Blood, 2006), and on the results of the expert consensus RAND-Delphi panel (Gale et al. Leukemia Research, 2011). The WWG-MRT criteria require patients to have received >= 2 Units (U) packed red blood cells (PRBC) in the preceding 28 days for hemoglobin (Hb) <85 g/l. Bartoszko et al. teach that the more stringent Gale definition requires patients to receive >= 2 U of PRBC per month over 3 months without any specification for the Hb level (i.e. 2-4 red blood cell units per 28 days during a period of time of at least 84 days; applies to claim 12). Bartoszko et al. teach non-transfusion dependent (NTD) patients with Hb >= 100 g/dl and patients with (i.e. received 0 red cell blood units during a period of time of 84 days; applies to claim 10).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating myeloproliferative neoplasm-associated myelofibrosis (and/or anemia) in a human subject comprising administering an ActRIl signaling inhibitor, wherein the human subject is blood cell transfusion independent or blood cell transfusion dependent, as taught by Kumar et al., wherein the human subject has received either 0 red blood cell units (transfusion independent) or 2 to 4 red blood cell units (transfusion dependent) during a particular span of time, as taught by Bartoszko et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Kumar et al. teach clinical features of myeloproliferative neoplasm-associated myelofibrosis include progressive anemia. Knowing a patient’s transfusion status would be important before beginning treatment.
	
	
	
	
	
	Claims 1-6, 9, 11, 13, 14, 16, 18, 19, 21-23, 30-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Reference of record; US 2018/0050085; published 2/22/18, priority date 7/27/16) in view of in view of Nguyen et al. (FDA-approved ruxolitinib in patients with myelofibrosis: The Stanford experience. Blood, (16 Nov 2012) Vol. 120, No. 21. Abstract Number: 1747).
Kumar et al. teach myelofibrosis as a BCR-ABL1-negative myeloproliferative neoplasm that presents de novo (primary) or may be preceded by polycythemia vera applies to claims 2-4, 6 and 32).  Kumar et al. teach ActRIIB antagonists for use in for treating, or reducing the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis (extramedullary hematopoiesis, splenomegaly, anemia, and fibrosis). Kumar et al. teach ActRIIB antagonists for use in treating, or reducing the progression rate and/or severity of one or more complications associated with Janus kinase inhibitor therapy in a patient (e.g., anemia). Kumar et al. teach the terms "subject," an "individual," or a "patient" includes humans (abstract and para 0223)(applies to claims 1 and 5).
Kumar et al. teach methods of using an ActRIIB antagonist to treat, or reduce the progression rate and/or severity of myelofibrosis or one or more complications of myelofibrosis wherein the patient has been treated with a Janus kinase inhibitor such as ruxolitinidb (para 0006)(applies to claims 30 and 31). Kumar et al. teach ruxolitinib has been approved for the treatment of myelofibrosis (paras 0009 and 0329)(applies to claims 30 and 31). Kumar et al. teach administering an ActRIIB antagonist and ruxolitinib to mice. Kumar et al. teach that their data demonstrates that ActRIIB inhibitors can reverse ruxolitinib-induced anemia in normal, healthy mice. Kumar et al. teach that their data suggests that ActRIIB antagonists may be useful in alleviating Janus kinase inhibitor induced-anemia in a variety of patient populations including myelofibrosis patients that applies to claim 33).
	Kumar et al. teach an ActRIIB signaling inhibitor sequences that are 100% identical to instant SEQ ID NO:9 and SEQ ID NO:11. Sequence Search Result  Of Record (applies to claims 21-23 and 35-39). Kumar et al. teach administering pharmaceutical compositions comprising the ActRIIB signaling inhibitor parentally, and particularly intravenously or subcutaneously (para 0258)(applies to claim 16). Kumar et al. teach wherein the ActRIIB signaling inhibitor is a fusion-protein comprising the extracellular domain of ActRIIB and the human IgG1 Fc domain. Kumar et al. teach wherein the ActRIIB signaling inhibitor is a humanized fusion-protein consisting of the extracellular domain of ActRIIB and the human IgG1 Fe domain (paras 0024, 0028, 0111 and 0159)(applies to claims 18 and 19).  Kumar et al. teach that in some embodiments, the disclosure relate to methods using an ActRIIB antagonists to treat, or reduce the progression rate and/or severity of myelofibrosis or a complication of myelofibrosis in a patient that is blood cell transfusion- dependent (para 0007)(applies to claims 9 and 11). 
	Kumar et al. do not teach ActRIIB signaling inhibitor sequences wherein the pharmaceutically effective amount is from about 0.3 mg/kg to about 2.0 mg/kg. However, one of ordinary skill in the art would have been motivated to discern the most effective amount because these types of modifications are deemed a matter of judicious selection and routine optimization.  Optimization of pharmaceutical ranges is considered well within the ordinary level of skill in the art and is obvious absent evidence of unexpected results (applies to claims 1, 3, 5, 13, 14, 30, 31).

Nguyen et al. teach ruxolitinib (RUX) was approved in November 2011 for patients with IPSS intermediate (INT) or high-risk myelofibrosis (MF). Nguyen et al. teach RUX treatment in 23 patients from December 2011 through June 2012. Nguyen et al. teach the mean duration of therapy was 20 weeks (i.e. at least 112 days)(applies to claim 34). Nguyen et al. teach that overall RUX was well tolerated.
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating anemia in subject and wherein the subject has myeloproliferative neoplasm-(MPN-) associated myelofibrosis comprising administering an ActRIIB inhibitor and ruxolitinib to said subject, as taught by Kumar by administering to subjects that have previously been treated with ruxolitinib for at least 112 days prior to treating. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Nguyen et al. teach the mean duration of ruxolitinib therapy is about 20 weeks. Kumar et al. teach ruxolitinib treatment results in a decrease of red blood cell and hemoglobin levels but ActRIIB inhibitor and ruxolitinib conjointly treated mice displayed an increase in red blood cell and hemoglobin levels. It would be obvious to wait and see if ruxolitinib treatment for myelofibrosis (at least 112 days) caused problems with red blood cell and hemoglobin levels before administering an ActRIIB inhibitor.


				Conclusion

			No claims are allowed. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/7/2022